Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 29, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149955 & (55)                                                                                        Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  JEFFREY CULLUM,                                                                                         David F. Viviano
            Plaintiff-Appellee,                                                                       Richard H. Bernstein,
                                                                                                                      Justices
  v                                                                 SC: 149955
                                                                    COA: 313739
                                                                    Wayne CC: 10-007013-NH
  FREDERICK L. LOPATIN, D.O.,
           Defendant-Appellant,
  and
  DEARBORN EAR, NOSE, AND THROAT
  CLINIC, P.C.,
              Defendant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the July 10, 2014
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing whether: (1) the trial court was required to consider all of the factors outlined
  in MCL 600.2955(1) in light of Edry v Adelman, 486 Mich 634 (2010); (2) the trial court
  abused its discretion in holding that plaintiff’s expert’s opinion was inadmissible under
  MRE 702 because it was based on speculation; and (3) the Court of Appeals applied the
  correct standard of review. The parties should not submit mere restatements of their
  application papers.

          The Michigan Association for Justice and Michigan Defense Trial Counsel, Inc.
  are invited to file briefs amicus curiae. Other persons or groups interested in the
  determination of the issues presented in this case may move the Court for permission to
  file briefs amicus curiae.

         The motion to expand the record is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 29, 2015
         d0422
                                                                               Clerk